DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 5, 6, 9 – 11, 13 – 15, 19, and 21 – 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert US 3,757,798 as further evidenced by Strickland et al. US 2006/0191548 in view of Pera US 4,906,488 in view of Derr US 6,162,516 further in view of Heinrich et al. US 5,601,716 as further evidenced by Wesp, US 3,256, 139 and Rydell et al. US 5,554,288.
Regarding claims 1, 10, 14, 24, 25, and 26, Lambert discloses a pouch for oral delivery of flavour comprising a soluble carrier or an insoluble carrier (ground and/or instant coffee) (col. 4, paragraph 1) which pouch has a flavour source surrounded by a porous membrane where overlapping edge portions of the porous membrane are sealed and as clearly seen in the figures the edge portion of the pouch of Lambert is integral to the pouch.  With respect to the pouch being sealed with an adhesive, Lambert discloses the pouch to be heat sealed which is obviously done with a heat sensitive adhesive that softens when heated and then seals, that is to say, adheres the overlapping edge portions (col. 1, paragraph 8, fig. 1 – 3).  In any event Strickland provides evidence that it was conventional and well established in the art to seal pouches capable of the oral delivery of flavour with other adhesives as well (paragraph [0318]).
Claim 1 differs from Lambert in the flavour source being disposed as a surface treatment on the soluble carrier or insoluble carrier and including a granular material 
Pera discloses a flavour source (coffee) (example 3) which would be combined with a soluble carrier or insoluble carrier which flavour source is in the form of a granular material having a polymeric matrix (dried particulate products) for use in edible applications (‘488, col. 14, paragraph 3) trapped in the voids of a polymer matrix (‘488, col. 19, paragraph 3), which necessarily would require a surface coating to be disposed on the granular material.  Pera also discloses the flavour source would then be further disposed as a surface treatment on the soluble carrier or insoluble carrier (coating on the surface) (‘488, col. 21, paragraph 2).
Pera is combining a flavour source with a soluble or insoluble carrier for the art recognized purpose of creating a flavour source that would provide a very long lasting flavour, which is applicant’s reason for doing so as well.  To therefore modify Lambert and provide a flavour source with a soluble or insoluble carrier as taught by Pera would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 1 differs from Lambert as further evidenced by Strickland in view of Pera in the pouch defining a generally crescent, which is to say an arcuate shape.  Derr discloses a pouch for the oral delivery of a flavour comprising a flavour source (tobacco) surrounded by a generally crescent shaped porous membrane which membrane does not have any sharp corners, which is to say the pouch of Derr has rounded corners (‘516, col. 3, paragraph 6 and fig. 10a-10c).  Derr is providing a pouch for the oral delivery of a flavour from a flavour source said pouch which would not have any sharp corners for the art recognized purpose of providing a pouch which would allow easy 
Also Lambert as further evidenced by Strickland in view of Pera in view of Derr discloses the flavour source and the soluble carrier or the insoluble carrier surrounded by the porous membrane since the flavour source and the soluble carrier or the insoluble carrier are fully enclosed in said porous membrane (‘798, fig. 1 – 3).
Further regarding claim 1 and claims 10 and 14, as set forth in the rejection above Lambert as further evidenced by Strickland in view of Pera in view of Derr is seen to disclose the use of a porous membrane which includes a natural material (filter paper) and a synthetic material (designed for heat sealing) (‘798, col. 1 paragraph 8) which would be capable of reducing staining of the porous membrane.  
In the event that Lambert as further evidenced by Strickland in view of Pera in view of Derr can be construed as not disclosing the porous membrane includes a barrier material capable of reducing staining of the porous membrane, i.e. the use of a combination of natural and synthetic material, Heinrich discloses that it was conventional to use a combination of natural and synthetic material (natural fiber and polypropylene) (‘716, col. 1, ln 57 – 67 and col. 3, ln 7 – 15) in a porous membrane 
Claim 1 now further recites the porous membrane having a wet tensile strength ranging from 15 N/m to 75 N/m.  Once it was known to contain a flavour source in a pouch for oral delivery and that it is desired to retain the flavour material in said pouch it is not seen that patentability would be predicated on the specific wet tensile strength one would choose to employ.  In any event, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich discloses the pouch to have a layer of natural and synthetic material and that the purpose of said material is to ensure good permeability while at the same time providing for retention of the contained flavour source within the pouch (‘716, col. 1, ln 51 – 56, col. 4, ln 5 – 12).  This is to say that Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich is disclosing that the pouch would need to remain intact during use.  Stated 
Further regarding claim 24, since Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the pouch to have a layer of synthetic material and the synthetic material is acting as the barrier material it is seen that the barrier material is a coating on the porous membrane.
Regarding claim 5, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the flavour source would be coffee (‘798, col. 4, paragraph 1).
Regarding claim 6, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the major dimension of the flavour pouch should not exceed a major dimension of 1 and ½ inches in length and that, depending on the flavour contents, smaller dimensions would be desirable (‘798, col. 1, paragraph 8).  Since the pouch of Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell is within three tenths of an inch to that claimed and the 
Regarding claim 9, both Lambert (‘798, col. 2, paragraph 3) and Derr (‘516, col. 9 paragraph 1 and col. 6, paragraph 3) disclosed the porous membrane would not be soluble in saliva and would have structural integrity sufficient to remain intact while the flavour pouch is present in the human oral cavity.
Regarding claim 11, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the porous membrane is a non-woven web (filter paper) (‘798, col. 2 paragraph 3).
Regarding claims 13 and 21, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the combination of natural and synthetic fibers would have a basis weight of 9 g/m2 (8 g/m2 natural fiber, 1 g/m2 synthetic layer) (‘716, col. 2, paragraph 3).  
Regarding claim 15, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the flavourant material would comprise at least two flavour compounds (‘488, col. 23, paragraph 4).
Regarding claim 19, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses 
Regarding claim 22, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the combination of natural and synthetic fibers would have a basis weight of 15 g/m2 (14 g/m2 natural fiber, 1 g/m2 synthetic layer) (‘716, col. 2, paragraph 3).  
Claim 23 is rejected for the same reasons given above in the rejection of claim 1.
Response to Arguments
Applicant's arguments filed 19 August 2021 and 19 October 2021 have been fully and carefully considered but they are not found persuasive.
In the urgings dated 19 August applicant urges that the prior art does not disclose the porous membrane to include a barrier material coating that would reduce staining of the porous membrane.  This urging is not deemed persuasive.
Since Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the pouch to have a layer of synthetic material and the synthetic material is acting as the barrier material it is seen that the barrier material is a coating on the porous membrane.
In the urgings dated 19 October applicant urges that the prior art does not disclose a porous membrane having a tensile strength ranging from 15 N/m to 75 N/m.  This urging is not found persuasive and has been rejected above as a tensile strength which the ordinarily skilled artisan would conventionally and routinely optimize as a routine matter of course in order to retain the contained flavour source within the pouch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        03 November 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792